Citation Nr: 9913928	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-46 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a disability involving 
the abuse of alcohol or drugs.


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
August 1981.

This appeal stems from a May 1996 rating decision of the RO.  
The veteran had previously retained a representative who 
eventually withdrew from handling this case.  The veteran was 
notified of this by the Board in a January 1999 letter, and 
he appointed a new representative that month who has 
submitted additional argument.  The Board finds that this 
case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran filed his claim for "alcoholism and 
addiction" in February 1994.

2.  There is not a reasonable possibility of a valid claim 
concerning whether a disability involving the abuse of 
alcohol or drugs is secondary to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Direct service connection for a disability involving the 
abuse of alcohol or drugs is prohibited.  38 U.S.C.A. 
§§ 101(16), 105(a) (West 1991); 38 C.F.R. §§ 3.1, 3.301 
(1998).

2.  A well-grounded claim of entitlement to service 
connection for a disability involving the abuse of alcohol or 
drugs, as secondary to a service-connected disability, has 
not been presented.  38 U.S.C.A. § 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records are entirely negative for 
reference to a disability involving alcohol or drug abuse.

The record reflects several recent private hospitalizations 
involving substance abuse.  The veteran was hospitalized for 
several days at Grace Hospital in July 1990 with diagnoses of 
alcohol dependency, cocaine dependency and marijuana 
dependency.  It was stated by history that his alcohol and 
cocaine dependencies had been present for the previous 12 
years.  The veteran was then transferred to Southwest General 
Hospital in Middleburg Heights, Ohio, and remained there from 
into August 1990.  The diagnoses of chronic alcohol abuse and 
drug abuse were noted.

The veteran was examined by the VA in April 1992, at which 
time he reported the history of his inservice back injury for 
which he is service connected.  He indicated that over the 
previous decade he had self-medicated himself for back pain 
with various agents, including cocaine, marijuana and 
alcohol.  He had also received medications from physicians.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection is also warranted for 
disabilities which are proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.. 38 C.F.R. 
§ 3.301.  Further, the term, "service connected" means, 
with respect to disability or death, that such disability was 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(16).  An injury or disease will be deemed to have been 
incurred in the line of duty unless such disability was the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 105(a).

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, or "Court") held in Barela v. West, 11 Vet. App. 
280 (1998), however, that while the law bars now bars 
compensation for such disorders claimed after October 1990, 
it does not bar the actual award of service connection for 
such disabilities, from which benefits other than 
compensation might flow.  Id. at 283.  Barela, however, did 
not analyze the definitional regulations and statutes, but 
would at least appear to permit secondary service connection, 
without compensation, for claims filed after October 1990.

Since this veteran's claim was filed in February 1994, to the 
extent that he asserts that his substance abuse/dependence 
problems began in service--which he has indicated--there is 
no legal merit to the claim.  For such a claim, the Board 
need not determine whether or not the facts reveal that such 
a disability began in service (as distinguished perhaps of 
mere use of such substances, not formally diagnosed as 
dependence or abuse).  Even if such a disability began during 
service it cannot, as a matter of law, be considered to have 
been incurred in the line of duty, and thus the service-
connection claim for such must be denied.  38 U.S.C.A. 
§§ 101, 105; 38 C.F.R. § 3.301; Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

The veteran, however, also has indicated that his disability 
the abuse of alcohol or drugs is secondary to his service-
connected residuals of a low back injury.

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).  Claims of secondary 
service connection are required to be well grounded, i.e. 
such claims require a medical link between the claimed 
disability and the disability already service connected.  See 
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).

In this case there is no competent medical evidence that 
links the veteran's current substance abuse disabilities to 
any of his service-connected disabilities.  He has only 
asserted himself that such a relationship exists, as noted on 
occasion by history.  A bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Even if the 
historical reports could somehow be considered opinions, they 
are merely based upon the veteran's recitation of history, 
and are not considered competent evidence.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept physicians' opinions that are based upon an 
appellant's recitation of medical history); see also Bloom v. 
West, No. 97-1463 (U.S. Vet. App. Feb. 10, 1999) (where there 
was an inadequate nexus opinion when the physician proffered 
no clinical data or other rationale to support such a 
conclusion; nor was there anything otherwise in the record 
that would give it substance).  Thus, the claim of secondary 
service connection is not well grounded and must be denied.  
38 U.S.C.A. § 1131, 5107; 38 C.F.R. §§ 3.303, 3.310; 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  The Board views 
its explanation as to the requirements of a well-grounded 
claim to inform the veteran sufficiently of the elements 
necessary to complete his claim.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Entitlement to service connection for a disability involving 
the abuse of alcohol or drugs is denied.



______________________________
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals



 



